
	
		V
		111th CONGRESS
		1st Session
		H. R. 3541
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2009
			Ms. Waters introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Rafael Camacho, Rosa B. Camacho, and
		  Rosa Camacho.
	
	
		1.Permanent resident status for
			 Rafael Camacho, Rosa B. Camacho, and Rosa Camacho
			(a)In
			 GeneralNotwithstanding subsections (a) and (b) of section 201 of
			 the Immigration and Nationality Act,
			 Rafael Camacho, Rosa B. Camacho, and Rosa Camacho shall each be eligible for
			 issuance of an immigrant visa or for adjustment of status to that of an alien
			 lawfully admitted for permanent residence upon filing an application for
			 issuance of an immigrant visa under section 204 of such Act or for adjustment
			 of status to lawful permanent resident.
			(b)Adjustment of
			 StatusIf Rafael Camacho, Rosa B. Camacho, or Rosa Camacho enters
			 the United States before the filing deadline specified in subsection (c), he or
			 she shall be considered to have entered and remained lawfully and shall, if
			 otherwise eligible, be eligible for adjustment of status under section 245 of
			 the Immigration and Nationality Act as
			 of the date of the enactment of this Act.
			(c)Deadline for
			 Application and Payment of FeesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(d)Reduction of
			 Immigrant Visa NumberUpon the granting of an immigrant visa or
			 permanent residence to Rafael Camacho, Rosa B. Camacho, and Rosa Camacho, the
			 Secretary of State shall instruct the proper officer to reduce by 3, during the
			 current or next following fiscal year, the total number of immigrant visas that
			 are made available to natives of the country of the aliens’ birth under section
			 203(a) of the Immigration and Nationality
			 Act or, if applicable, the total number of immigrant visas that are
			 made available to natives of the country of the aliens’ birth under section
			 202(e) of such Act.
			
